 

Exhibit 10.60

 

AMENDMENT TO THE SECOND AMENDMENT TO THE LICENSE AGREEMENT

 

This amendment (“Third Amendment”) to the Second Amendment to The License
Agreement is effective December 31, 2018 (“Effective Date”) by and between
Cytocom Inc., a for profit corporation duly organized and existing under the
laws of the Commonwealth of Delaware, having an office at 3001 Aloma Ave, Winter
Park, FL 32792 (“CYTO”), and Immune Therapeutics Inc., a Florida Corporation,
having an office at 2431 Aloma Ave #124 Winter Park, FL 32792 (“IMUN and or
Company or Licensee”). CYTO and Licensee may each be referred to individually as
“Party” and collectively as “Parties”.

 

WITNESSETH

 

WHEREAS, the Parties entered into that certain Amended License Agreement,
effective May 1, 2018 (the “License Agreement”); and

 

WHERAS, as a consequence of the License Agreement, the Company deconsolidated
CYTO as of May 1, 2018 in its financial reporting, and following that date has
accounted for its retained interest in CYTO under the equity method of
accounting;

 

WHERAS, effective December 31, 2018, the Parties entered into the Second
Amendment to the License Agreement (“Second Amendment”) to clarify and confirm
certain obligations of the Parties incurred by either Party before the December
31, 2018 that would become the sole obligations of CYTO on and after that date
(“Debt Obligations”);

 

WHEREAS, the Parties have determined that additional clarification and
confirmation is needed with respect to the Debt Obligations;

 

NOW THEREFORE, in consideration of the foregoing and the mutual promises and
covenants set forth herein and for good and valuable consideration, the adequacy
and sufficiency of which is hereby acknowledged, the Parties hereby agree as
follows:

 

1. Definitions. For purposes of this Third Amendment, all capitalized terms
shall have the meaning ascribed by the License Agreement unless expressly
amended herein.

 

1.1   “Accounts Payable” means those accounts payable obligations and accrued
liabilities as specified in Schedule A “Cytocom Inc. Accounts Payable and
Accrued Obligations” attached hereto.     1.2 “Notes Payable” means those
obligations owed under certain promissory notes as specified in Schedule B
“Cytocom Inc. Notes Payable” hereto.

 

2. Cancellation and Replacement of Schedule 1 of the Second Amendment. The
Parties hereby agree that Schedule 1 of the Second Amendment will be cancelled
and replaced in its entirety by Schedule A “Cytocom Inc. Accounts Payable and
Accrued Obligations” attached hereto.

 

3. Cancellation and Replacement of Schedule 2 of the Second Amendment. The
Parties hereby agree that Schedule 2 of the Second Amendment will be cancelled
and replaced in its entirety by Schedule B “Cytocom Inc. Notes Payable” attached
hereto.

 

4. Interpretation. Except to the extent specifically amended by this Second
Amendment, all terms and conditions set forth in the License Agreement shall
remain unchanged and in full force and effect.

 

5. Entire Agreement. This Third Amendment, in conjunction with the License
Agreement and Second Amendment, constitutes the entire agreement between the
Parties regarding the subject matter hereof and supersedes any prior
understandings, agreements or representations between the Parties, written or
oral, relating to the subject matter hereof.

 

6. Counterparts. This Third Amendment may be executed in any number of
counterparts, each of which shall be deemed to be an original as against a Party
whose signature appears thereon, and each of which shall together constitute one
and the same instrument. Any counterpart signature page delivered by electronic
means or by facsimile transmission shall be deemed to have the same force and
effect as an originally executed signature page.

 

[SIGNATURES APPEAR ON FOLLOWING PAGE]

 

Page 1 of 5

 

 

IN WITNESS WHEREOF, the Parties, intending to be legally bound hereby, have each
caused a duly authorized representative to execute this Third Amendment on the
day and year set forth below.

 

LICENSEE:   LICENSOR: Immune Therapeutics, Inc.   Cytocom, Inc.       By: /s/
Kevin Phelps   By: /s/ Michael Handley Name: Kevin Phelps   Name: Michael
Handley Title: Chief Executive Officer   Title: President Date: May 12, 2020  
Date: May 12, 2020

 

Page 2 of 5

 

 

Schedule A

 

Cytocom Inc. Accounts Payable and Accrued Obligations

 



Vendors and Accounts Payable  Amount ($)  Advanced Biostrategies, Inc. 
$7,500.00  Aronstam Management Services Inc    36,000.00   Austin Legal Group
APC    37,500.00   Birch Stewart Kolash Birch LLP    20,570.00   ClearTrust,
LLC    750.00   Cooley LLP   103,655.92  Corporate Creations   561.85  Dr. Jill
Smith    24,670.00   Dr. Nicholas J. Sisti Esq.   (500.00) Elisa DeLaet
Jagerson   37,500.00  Emas Pharma   10,000.00  Gateway Medical, LLC   65,000.00 
Husch Blackwell LLP   4,586.70  Jacqueline Young   170,000.00  LDN Research
Group LLC    74,670.00   Molski Management Services Inc    25,000.00   The
Pennsylvania State University    8,747.00   TOTAL  $ 626,211.47  

 

Page 3 of 5

 

 

Schedule A (continued)

 

Cytocom Inc. Accounts Payable and Accrued Obligations

 

Creditors and Accrued Obligations  Amount ($)  Noreen Griffin  $520,000.00 
Kelly Wilson   32,000.00  Robert Wilson   32,000.00  TOTAL  $584,000.00 

 

Page 4 of 5

 

 

Schedule B

 

Cytocom Inc. Notes Payable

 

Borrower at Date of Note Signing  Effective Date of Note  Note Holder/ Lender 
Principal Amount of Note ($)   Maturity Date  Accrued Interest
& Fees at 12/31/2018 ($)   Total Owing at 12/31/2018 ($)  Cytocom  6/16/2015 
MJW Properties  $25,000.00   9/30/2015  $3,775.00   $28,775.00  Cytocom 
9/30/2015  Richard Gostanian   400,000.00   9/30/2016   104,153.42  
 504,153.42  Cytocom  1/8/2016  RJ Dailey   80,000.00   1/8/2017   12,011.00  
 92,011.00  Cytocom  2/8/2016  Paul Akin   50,000.00   2/8/2017   14,479.45  
 64,479.45  Immune  3/9/2016  Paul Akin   20,000.00   3/8/2017   5,705.56  
 25,705.56  Immune  9/30/2016  Paul Akin   25,000.00   9/30/2017   2,448.75  
 27,448.75  Immune  11/1/2016  Richard Gostanian   275,000.00   11/1/2017 
 26,422.92    301,422.92  Immune  12/31/2016  Richard Gostanian   30,000.00  
2/18/1982   2,777.50    32,777.50  Immune  3/31/2017  Paul Akin   5,000.00  
3/31/2018   436.67    5,436.67  Immune  9/30/2017  Paul Akin   25,000.00  
9/30/2018   1,916.46    26,916.46  Cytocom  3/31/2018  Jared Kroeger 
 50,000.00   3/31/2019   1,909.72    51,909.72  Cytocom  3/31/2018  Richard
Gostanian   101,000.00   3/31/2019   3,857.64    104,857.64  Cytocom  3/31/2018 
RJ Dailey   70,000.00   3/31/2019   6,307.29    76,307.29  Cytocom  3/31/2018 
Susan St Ledger   75,000.00   3/31/2019   2,864.58    77,864.58  Cytocom 
5/14/2018  Susan St Ledger   50,000.00   5/14/2019   1,604.17    51,604.17 
Cytocom  6/30/2018  Paul Akin   10,000.00   6/30/2019   255.56    10,255.56 
Cytocom  6/30/2018  Richard Gostanian   37,500.00   6/30/2019   958.33  
 38,458.33  Cytocom  6/30/2018  RJ Dailey   50,000.00   6/30/2019   1,277.78  
 51,277.78  Cytocom  7/1/2018  Alan Cunningham   83,000.00   7/1/2019 
 2,080.68    85,080.68  Cytocom  7/13/2018  Alan Cunningham   10,000.00  
7/13/2019   237.50    10,237.50  Cytocom  8/23/2018  Richard Kelley 
 10,000.00   12/23/2018   575.83    10,575.83  Cytocom  9/30/2018  Richard
Gostanian   62,000.00   9/30/2019   792.22    62,792.22  Cytocom  9/30/2018  RJ
Dailey   30,000.00   9/30/2019   383.33    30,383.33  TOTAL       
$1,573,500.00      $197,231.36   $1,770,731.36 

 

Page 5 of 5

 

 